IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CITY OF PITTSBURGH,                         : No. 44 WAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
            v.                              :
                                            :
                                            :
FRATERNAL ORDER OF POLICE, FORT             :
PITT LODGE NO. 1,                           :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      (1) Whether a home rule municipality may amend its home rule charter to
          eliminate mandatory subjects of bargaining as defined by Act 111 of
          1968, the Pennsylvania Labor Relations Act and applicable case law?

      (2) Whether a municipality’s home rule charter provision eliminating a
          mandatory subject of bargaining for its police officers is pre-empted by
          Act 111 of 1968?